Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 1 of 12 Page ID #833



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TIMOTHY L. WALSTON,                          )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:16 -CV-00884 -MAB
                                              )
 JOHN BALDWIN, KIMBERLY S.                    )
 BUTLER, and KEITH BENEFIELD                  )
                                              )
                      Defendants.

                           MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Plaintiff, Timothy L. Walston, an inmate in the custody of the Illinois Department

of Corrections (“IDOC”), alleges Eighth Amendment claims against Defendants Keith

Benefield, a corrections officer at Menard Correctional Center (“Menard”); John Baldwin,

the then Director of the IDOC; and Kimberly Butler, the Warden at Menard at the time.

Plaintiff maintains that Benefield failed to protect him from a violent attack by his

cellmate and did not follow appropriate procedures to keep him safe during a cell

transfer. Plaintiff claims that Baldwin and Butler knew that Menard corrections officers

were not following appropriate procedures in transferring inmates, but failed to take any

action, which in turn contributed to the attack on him. Now before the Court is a partial

motion for summary judgment filed by Baldwin and Butler (Doc. 144). For the reasons

delineated below, the Court grants Defendants Baldwin and Butler’s motion for

summary judgment.



                                       Page 1 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 2 of 12 Page ID #834



                             PROCEDURAL BACKGROUND

       Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. §1983 on August

5, 2016 (Doc. 1), alleging that while he was being transferred to a new cell at Menard, he

was attacked by his cellmate, Mr. Pat Ingram, while Benefield supervised the transfer

(Doc. 16, p. 2). Following a threshold review of the complaint pursuant to 28 USC §

1915A, Plaintiff was permitted to proceed on one claim, that Benefield violated Plaintiff’s

Eighth and Fourteenth Amendment rights by failing to stop Ingram’s assault on Plaintiff

(Doc. 16, pp. 4-5, 7).

        Plaintiff filed an amended complaint on February 14, 2017 (Doc. 28) and,

following a threshold review, was permitted to proceed on the following claims: (1) that

Benefield allegedly failed to stop Plaintiff’s cellmate from attacking him, in violation of

the Eighth Amendment, and (2) that Baldwin and Butler allegedly knew guards were not

following appropriate procedures, due to understaffing, and did not correct these

practices, which led to Plaintiff’s attack (Doc. 27, p. 7).

       The Court’s threshold review determined that Plaintiff could proceed against

Baldwin and Butler in their individual capacities, because the doctrine of respondeat

superiour is not applicable to §1983 claims (Doc. 27, pp. 2-3). Plaintiff was permitted to

proceed on claims related to Butler and Baldwin’s knowledge of the incident. Id.

       Plaintiff was appointed counsel on December 8, 2017 (Doc. 84). Baldwin and Butler

filed their partial motion for summary judgment on May 13, 2019 (Doc. 144). Plaintiff

filed a response in opposition on June 17, 2019 (Doc. 145). No reply brief was filed.



                                          Page 2 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 3 of 12 Page ID #835



Benefield has not moved for summary judgment; therefore, the claim against him will

proceed to trial irrespective of what happens here.

                                      FACTUAL BACKGROUND

          At all times relevant to his complaint, Plaintiff was incarcerated at Menard. 1

Defendant John Baldwin was the IDOC Director at the time (Doc. 145, p. 2). Defendant

Keith Benefield is a Corrections Officer at Menard (Doc. 145-2 at 9:15-10:15) and

Defendant Kimberly Butler was the Warden of Menard (Doc. 144-1 at 73:9-17).

          On October 23, 2014, Benefield told Plaintiff that he was moving to a new cell in a

different part of the prison (Doc. 145-1 at 32:7-24). Although Plaintiff and his cellmate,

Robert “Pat” Ingram, did not get along, Plaintiff was surprised by the move because,

generally, prison officials move the newer cellmate if there are disagreements between

cellmates and Plaintiff had been in the cell longer than Ingram (Doc. 145-1 at 32:16-32:24).

During that transfer, Plaintiff was attacked by Ingram (Doc. 145, p. 1). According to

Plaintiff, Benefield watched the attack and even encouraged Ingram to begin the fight

(Doc. 145-1 at 58:4-60:23). Plaintiff states that Benefield had previously been on notice,

through conversations with both he and Ingram, that two of them did not like each other

(Doc. 145-1 at 17:19-18:8; 29:4-29:15). Plaintiff was injured in the attack and had to seek

medical care at the prison’s medical center (Doc. 145-1 at 61:6-62:13). According to

Plaintiff, Benefield violated two policies throughout this incident (Doc. 144, p. 2). First,

Benefield allegedly violated the policy requiring two officers to transfer inmates when




1   Plaintiff is now currently incarcerated at Lawrence Correctional Center (See Doc. 146).
                                                  Page 3 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 4 of 12 Page ID #836



there is a potential safety risk that could occur during the transfer, sometimes called the

“two-officer escort policy” (Doc. 144, p. 2; Doc. 145, pp. 2-3). The second is that Benefield

allegedly told Ingram and Plaintiff to fight, which is against the policies of the

correctional facility (Doc. 144, p. 2; Doc. 145, p. 3).

        Plaintiff’s recitation of the facts focuses on the attack and Benefield’s alleged

involvement. Plaintiff believes Baldwin, as the then acting director, was responsible for

ensuring that Benefield was doing his job “properly and correctly” (Doc. 145-1 at 70:4-

70:7). Notably, this is the only reference to either Baldwin or Butler in Plaintiff’s version

of the facts.

                                        DISCUSSION

   I.      Summary Judgment Standard

        Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7thCir. 2014) (citing FED. R. CIV. PROC.

56(a), see also Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012)). A genuine

issue of material fact remains “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

See also Accord Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

        In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).
                                          Page 4 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 5 of 12 Page ID #837



As the Seventh Circuit has explained, as required by Rule 56(a), “we set forth the facts by

examining the evidence in the light reasonably most favorable to the non-moving party,

giving [him] the benefit of reasonable, favorable inferences and resolving conflicts in the

evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th Cir.

2014). The moving party is entitled to judgment where the non-moving party “has failed

to make a sufficient showing on an essential element of her case with respect to which

she has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “[A]

complete failure of proof concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial.” Id.

   II.      Eighth Amendment Failure to Protect


         The Eighth Amendment prohibition on cruel and unusual punishment places a

duty on prison officials to protect prisoners from violence at the hands of other prisoners.

See Farmer v. Brennan, 511 U.S. 825, 833 (1994). Not every harm, though, translates into

“constitutional liability” for prison officials. Id. at 833-34, see also Pinkston v. Madry,440

F.3d 879, 889 (7th Cir. 2006). To establish a violation of this right, a prisoner must

demonstrate that a prison official was deliberately indifferent to an excessive risk to the

prisoner’s health or safety, which includes an objective and a subjective component. Id.

First, the harm to which the prisoner was exposed must be one that is objectively serious.

See Sinn v. Lemmon, 911 F.3d 412, 419 (7th Cir. 2018). Prison officials have a duty to

“protect prisoners from violence at the hands of other prisoners.” Stewart v. Lakin, 2018

WL 3216013 *2 (S.D. Ill. 2018) (citing Farmer, 511 U.S. at 833). “Being violently assaulted


                                         Page 5 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 6 of 12 Page ID #838



in prison is simply not ‘part of the penalty that criminal offenders pay for their offenses

against society’.” Id. at 834 (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). So, to

succeed on a failure to protect claim, an inmate must first demonstrate, objectively, that

he is “incarcerated under conditions posing a substantial risk of serious harm.” Farmer,

511 U.S. at 834. The beating of one inmate by another “clearly constitutes serious harm.”

Brown v. Budz, 398 F.3d 904, 910 (7th Cir. 2005).

       Second, the prison official must have actual knowledge of the risk to the inmate as

constructive knowledge is not sufficient to establish a constitutional claim. Farmer, 511

U.S. at 834. A plaintiff must prove prison officials were aware of a specific, impending,

and substantial threat to his safety. Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996). “Conduct

that simply amounts to ‘mere negligence or inadvertence’ is insufficient to justify the

imposition of liability.” Pinkston v. Madry, 440 F.3d 879, 889 (7th Cir. 2006) (quoting Estate

of Davis v. Johnson, 745 F.2d 1066, 1070 (7th Cir. 1984)). To show that prison officials were

aware of a specific, impending, and substantial threat to a prisoner’s safety, the prisoner

often shows that he complained to officials about that specific threat. Gevas v. McLaughlin,

798 F.3d 475, 480 (7th Cir. 2015).

       The Court’s focus here is on the second part of this test and the role Butler and

Baldwin played, if any, in the attack on Plaintiff. In other words, the Court must

determine whether Butler and Baldwin had the requisite knowledge of a specific,

substantial threat to Plaintiff’s safety and then failed to act to protect him.

       Plaintiff argues only a few facts in an attempt to link Butler and Baldwin to the

events leading to his attack to show they had actual knowledge of the threat to his safety.
                                         Page 6 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 7 of 12 Page ID #839



Plaintiff’s main arguments fall into two categories: (1) that Butler and Baldwin are

supervisors and should ensure their employees are following appropriate protocols,

generally, and (2) that Butler and Baldwin had knowledge that their subordinates were

not following appropriate procedures when overseeing cell transfer.

       A. Plaintiff claims Butler and Baldwin are supervisors tasked with ensuring
          subordinates follow appropriate protocols

       In his response to Defendants’ motion for summary judgment, Plaintiff argues that

the nature of Baldwin and Butler’s roles at IDOC and Menard, respectively, are

supervisory and that they must ensure employees follow procedures to avoid harm to

inmates (Doc. 145, p. 2) In its previous threshold order, the Court determined that

Plaintiff could bring claims against Butler and Baldwin in their individual capacities

alone, since the doctrine respondeat superiour is not applicable to §1983 claims; therefore,

both Butler and Baldwin can only be held liable if they were “personally responsible for

the deprivation of a constitutional right” (Doc. 27, p. 2-3) (citing Sanville v. McCaughtry,

266 F.3d 724, 740 (7th Cir. 2001)). The Court directed Plaintiff to allege claims related to

Butler and Baldwin’s knowledge of the incident to determine if they “act[ed] or fail[ed]

to act with a deliberate or reckless disregard of plaintiff’s constitutional rights, or if the

conduct causing the constitutional deprivation occur[red] at [their] direction or with

[their] knowledge or consent” (Doc. 27 at 3). Ultimately, in order to be liable,

“[s]upervisors must know about the conduct and facilitate it, approve it, condone it, or

turn a blind eye for fear of what they might see.” Jones v. City of Chicago, 856 F.2d 985, 992

(7th Cir. 1988); Sanville v. McCaughtry,266 F.3d 724, 740 (7th Cir. 2001); Chavez v. Ill. State

                                         Page 7 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 8 of 12 Page ID #840



Police, 251 F.3d 612, 651 (7th Cir. 2001).

       Plaintiff relies on his own testimony and opinions to argue that Butler and Baldwin

violated his constitutional rights. Plaintiff argues that Butler and Baldwin “play an

important rule[sic] in staffing the prison and ensuring that their employees follow basic

protocol to avoid risk of serious harm to the inmates” (Doc. 145, p. 2). Plaintiff believes

that Baldwin must ensure that the officers are “doing their due diligence as they work”

(Doc. 145-1 at 70:4-70:7). This sole conclusory statement is all that Plaintiff cites to in order

to describe Baldwin’s knowledge of and role in his attack.

        To further describe Butler and Baldwin’s supervisory roles and what they entail,

Plaintiff relies on Benefield’s testimony, particularly one section in which he testified that

his position at Menard was “controlled by someone else” (Doc. 145, p. 3). Plaintiff does

not explicitly link this statement to Butler and Baldwin, though, and, when more closely

analyzed, this characterization of the evidence is inexact. Benefield testified that when he

arrived at work, he was sometimes assigned to a specific post and “sometimes they’ll put

you wherever they need you” (Doc. 145-2 at 13:23-14:3). There is nothing in the record to

suggest that either Baldwin or Butler are the individuals directing Benefield or that they

have any knowledge as to Benefield’s daily actions or inactions, generally, or any of his

actions or inactions related to Plaintiff’s attack.

       To support his opinion further, Plaintiff argues that he will testify, in the future,

that staffing is controlled by Butler and Baldwin. Once he does, Plaintiff argues it will

show that Butler and Baldwin were aware they were deliberately indifferent by not

ensuring two guards were staffed appropriately for transfers posing a safety risk, or they
                                             Page 8 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 9 of 12 Page ID #841



were “unconcerned about whether any transfers involve situations where there was a

heightened risk of assault to an inmate” (Doc. 145 at 6). This argument misapprehends

the purpose of summary judgment. Summary judgment “is the ‘put up or shut up’

moment in a lawsuit, when a party must show what evidence it has that would convince

a trier of fact to accept its version of events.” Schacht v. Wisconsin Dept. of Corrections, 175

F.3d 497, 504 (7th Cir. 1999). The nonmovant must identify record evidence (not future

evidence) to create a genuine dispute of material fact and stave off summary judgment.

Id. Ultimately, Plaintiff’s contentions about Butler and Baldwin’s supervisory role lack

any evidentiary support and misunderstand summary judgment.

       B. Plaintiff claims Butler and Baldwin knew subordinates were not following
          appropriate cell transfer procedures

       Plaintiff also argues that Defendants Butler and Baldwin were aware that guards

at Menard were not following appropriate procedures and policies regarding cell

transfers due to understaffing. Plaintiff argues, in particular, that all inmate cell transfers

where there is a “reasonable risk that a safety event could occur” should be staffed by at

least two correctional officers, also known as the two-officer escort policy (Doc. 145 at 3).

Plaintiff argues that Butler and Baldwin knew corrections officers were not following

appropriate procedures and did nothing to address this issue, which makes them

culpable for the October 23, 2014 attack.

       Plaintiff identifies this purported policy or practice in his deposition, but fails to

provide any evidence connecting this purported policy with his alleged constitutional

deprivations. Plaintiff’s contention that having only one guard present at his transfer led

                                         Page 9 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 10 of 12 Page ID #842



to his assault is entirely predicated on one conclusory statement that he made at his

deposition (Doc. 145-1 at 68:13-69:19). There is also no evidence that Butler and Baldwin

were aware of the risk created by this purported policy or practice. In fact, there is no

evidence in the record to even show that this was a widespread policy or practice, as the

only evidence is Plaintiff’s statement in his deposition. Plaintiff states he read there is a

two-officer escort policy in some sort of handbook another inmate showed him, although

he could not remember the specifics of the policy he read (Doc. 145-1 at 69:5-19).

       Plaintiff also relies heavily on a portion of Benefield’s deposition, which he claims

clearly demonstrates all prisoner transfers posing a reasonable risk of a safety incident

should be staffed by two correctional officers. Plaintiff attempts to use this portion of

Benefield’s deposition to assert that Butler and Baldwin were aware of correctional

officers not following this policy and the substantial risk understaffing inmate transfers

caused. However, a review of Benefield’s deposition reveals that Plaintiff is mistaken

(Doc. 145 at 2-3). Defendant Benefield testified that more than one officer would,

generally, be present for transfers if an inmate was being combative or going into

segregation (Doc. 145-2 at 17:8-22). When asked if there was a requirement that more than

one officer be present when an inmate was moved, Benefield responded: “[t]he only way

that I could say that if they were, it would be because the inmate is being combative.

Possibly going to segregation or something like that we might have extra security, just in

case things get out of hand” (Doc. 145-2 at 17:8-16) (emphasis added).

       Plaintiff must show that Defendants’ policies or practices were the “moving force”

behind the constitutional deprivations he suffered. Minix v. Canarecci, 597 F.3d 824, 832
                                        Page 10 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 11 of 12 Page ID #843



(7th Cir. 2010). In short, Plaintiff must demonstrate that Butler and Baldwin were aware

of a specific, substantial threat to his safety and did nothing to protect him. Pope, 86 F.3d

at 92. See also Pinkston, 440 F.3d at 889.

       Even when viewing the evidence in the light most favorable to Plaintiff, there is

nothing to suggest that Baldwin or Butler had any actual knowledge of the events leading

up to and through the October 23, 2014 attack. Similarly, there is nothing in the record to

remotely suggest that Butler or Baldwin contributed in some way to the attack, such as

through understaffing. The link between Benefield’s actions (or inactions) that allegedly

contributed to Plaintiff’s attack and Butler and Baldwin’s knowledge of the attack is

simply not in the record. In fact, Plaintiff testified he could not say if Baldwin had any

idea that officers were violating any purported policies. When asked if he had any

evidence that Baldwin was aware of officers violating the two-officer escort policy, he

testified, “They keep a tight ship around here…so I don’t know what’s going on with

them outside…So I can’t tell you who knows what” (Doc. 145-1 at 70:13-71:3). Similarly,

he testified that he did not have any evidence that Butler knew about Benefield allegedly

violating the two-officer escort policy (Doc. 145-1 at 71:9-14).      Notably, Butler and

Baldwin were not deposed, so the only evidence about their involvement in the record is

from either Plaintiff’s deposition or Benefield’s deposition.

       Without knowledge of a substantial risk to Plaintiff’s safety, Butler and Baldwin

could not respond reasonably to a risk of inmate safety. See Farmer, 511 U.S. at 844-845.

There is simply no evidence in the record to support any of Plaintiff’s theories of liability

against Butler or Baldwin with respect to the October 23, 2014 attack. Without this
                                             Page 11 of 12
Case 3:16-cv-00884-MAB Document 156 Filed 04/30/20 Page 12 of 12 Page ID #844



necessary evidentiary proof, Plaintiff has failed to show an essential element of his case.

Celotex Corp., 477 U.S. at 323. Therefore, Butler and Baldwin are entitled to summary

judgment on Plaintiff’s claims.

   III.      Qualified Immunity

          Butler and Baldwin also moved for summary judgment on the basis of qualified

immunity. The Court has already determined that no reasonable juror could find for

Plaintiff on his Eighth Amendment claims against Butler and Baldwin and summary

judgment will be entered in their favor. Therefore, the Court need not analyze or reach a

determination as to the issue of qualified immunity.

                                      CONCLUSION

          For the above-stated reasons, Defendant Butler and Baldwin’s motion for

summary judgment (Doc. 144) is GRANTED. Defendants Butler and Baldwin are

DISMISSED with prejudice as Defendants in this case. At the close of this case, the Clerk

of Court shall enter judgment in favor of Defendants Butler and Baldwin and against

Plaintiff Walston as to Plaintiff’s claim for failure to protect (Count 2). Plaintiff’s failure

to protect claim against Defendant Benefield (Count 1) remains pending.

          IT IS SO ORDERED.

          DATED: April 30, 2020
                                                   s/ Mark A. Beatty
                                                   MARK A. BEATTY
                                                   United States Magistrate Judge




                                         Page 12 of 12
